Supreme Gourt
OF
NEVADA

CLERK’S ORDER

() 1997 eG

 

IN THE SUPREME COURT OF THE STATE OF NEVADA

IN THE MATTER OF THE ESTATE OF
DESTINY LYN BOLDS A/K/A DESTINY
LYN BOLDS HOWE, A/K/A DESTINY
BOLDS HOWE, DECEASED.

 

WILLIE BOLDS,
Appellant,
vs.

LISA HENRY,
Respondent.

 

 

ORDER DISMISSING APPEAL

No. 82012

FILED

MAY 23 2022

ELIZABETH A. BROWN
CLERK OF SUPREME CouRT

BY. ;

DEPUTY GLERK

Pursuant to the stipulation of the parties, and cause appearing,

this appeal is dismissed. The parties shall bear their own costs and attorney

fees. NRAP 42(b).
It is so ORDERED.

CLERK OF THE SUPREME COURT

BY:

ec: Hon. Gloria Sturman, District Judge

Morris Law Center

Jeffrey Burr, Ltd.

Hutchison & Steffen, LLC/Las Vegas

Eighth District Court Clerk

 

A2-1WVAQZZ